PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/523,250
Filing Date: 24 Oct 2014
Appellant(s): Peters et al.



__________________
Scott D. Paul RN 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/26/2021 appealing from the Office Action mailed 01/28/2021.
 (1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Reference to Section (VII) Arguments, pages 5-25:

Appellant Argument:
Appellant argues claim 21 should not be rejected under section 101 Alice.
Appellant argues claim 21 includes practical application
on page(s) 8-19 regarding THE REJECTION OF CLAIMS 21 AND 23-30 UNDER 35 U.S.C. § 101:

Examiner Responds: 
101 Alice Analysis:
Step 2A prong 1:
The claim recites the limitations:
In response to Appellant’s argument of 35 U.S.C 101 on pages 8-19, the examiner respectfully disagree.  Claim 21 recites the steps of: receiving…..a first 

Step 2A prong 2:
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of the virtual meeting module, user interface, natural language processing by an analysis engine, computer data structure, consolidated system.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “generating that include a common key element identified by cross-referencing the first and second meeting user notes” is a method of organizing human activity (managing interactions between people) for use in the claimed process.  As 

Step 2B:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of the virtual meeting module, user interface, natural language processing by an analysis engine, computer data structure, consolidated system, generating that include a common key element identified by cross-referencing the first and second meeting user notes which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “generating that include a common key element identified by cross-referencing the first and second meeting user notes” is a method of organizing human activity (managing interactions between people) for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim(s) 23-30 is/are merely elaborate on abstract idea and do not add any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Appellant Argument:
1.	Claim 21
	a.	Appellant Argues 1:	(i) identifying these key elements/topics from an analysis of two different sets of meeting notes.	
	b.	Appellant Argues 2:	(ii) comparing these key elements/topics from the two different sets of meeting notes/or the same meeting. Even if the Examiner could establish that these key topics were identified from an analysis of the two different sets of meeting notes, still missing from Fisher would be element (ii), which is a comparison of these key topics from the two different sets of meeting notes/or the same meeting.

2.	Claims 24-25
	Appellant Argues: Claims 24 and 25 depend from independent claim 21, and Appellants incorporate herein the arguments previously advanced in traversing the imposed rejection of claim 21 under 35 U.S.C. § 103 for obviousness based upon Bobbitt, Meyerzon, Schmidt, and Fisher. The additional reference to Curtis does not cure the argued deficiencies of the combination of Bobbitt, Meyerzon, Schmidt, and Fisher. Accordingly, even if one having ordinary skill in the art did modify Bobbitt in view of Meyerzon, Schmidt, and Curtis, the proposed combination of references would not yield the claimed invention. Appellants, therefore, respectfully submit that the imposed rejection of claims 24 and 25 under 35 U.S.C. § 103 for obviousness based upon Bobbitt in view of Meyerzon, Schmidt, Fisher, and Curtis is not viable, and hence, Appellants solicit reversal thereof.

Claims 26-28
Appellant Argues: Claims 26-28 depend from independent claim 21, and Appellants incorporate herein the arguments previously advanced in traversing the imposed rejection of claim under 35 U.S.C. § 103 for obviousness based upon Bobbitt, Meyerzon, Schmidt, and Fisher. The additional reference to Veselova does not cure the argued deficiencies of the combination of Bobbitt, Meyerzon, Schmidt, and Fisher. Accordingly, even if one having ordinary skill in the art did modify Bobbitt in view of Meyerzon, Schmidt, and Veselova, the proposed combination of references would not yield the claimed invention. Appellants, therefore, respectfully submit that the imposed rejection of claims 20 26-28 under 35 U.S.C. § 103 for obviousness based upon Bobbitt in view of Meyerzon, Schmidt, Fisher, and Veselova is not viable, and hence, Appellants solicit reversal thereof.

4.	Claim 29  
Appellant Argues: Claim 29 depends from independent claim 21, and Appellants incorporate herein the arguments previously advanced in traversing the imposed rejection of claim 21 under 35 U.S.C. § 103 for obviousness based upon Bobbitt, Meyerzon, Schmidt, and Fisher. The additional reference to Bums does not cure the argued deficiencies of the combination of Bobbitt, Meyerzon, Schmidt, and Fisher. Accordingly, even if one having ordinary skill in the art did modify Bobbitt in view of Meyerzon, Schmidt, and Bums, the proposed combination of references would not yield the claimed invention. Appellants, therefore, respectfully submit that the imposed rejection of claim 29 under 3 5 U.S. C. § 103 for obviousness based upon Bobbitt in 

Examiner Response:
1.	Regarding claim 21 
	a.	Appellant Argument 1:	The rejection fails to show (i) identifying these key elements/topics from an analysis of two different sets of meeting notes.
	The Examiner respectfully disagrees with the Appellant's argument, since Fisher (U.S. 2013/0036117) teaches the captured notes from each of the attendees in which the same key topic were discussed. Previous meetings (meeting nodes as claimed) are extracted based on topics from ontologies, tags and keywords, (system automatically to identify addition information to process for extracting relevant semantic ontologies, tags, and keywords, paragraph [0015]) in order to identify common topics or concepts, (the system can be configured to perform similarity or relevance analysis on topics, subject lines, captured text, etc., to determine that the key topics discovered from other meetings are similar, paragraph [0015]). The similar topics or common topics are the intersections of topics from past meetings (and/or current meeting), (paragraph [0015]).

	b.	Appellant Argument 2:	The rejection fails to show (ii) comparing these key elements/topics from the two different sets of meeting notes/or the same meeting. Even if the Examiner could establish that these key topics were identified from an analysis of the two different sets of meeting notes, still missing from Fisher would be 
In response to Appellant's argument above, the Examiner respectfully 
disagrees because appellant argues that the “two different sets of meeting notes” must be from “the same meeting”. However, this interpretation is inconsistent with the claim limitation since “the same meeting” is not recited in regards to notes but rather is used to define first and second participant. The notes received do not have to be associated with the virtual meeting. The second notes can be added later and can be comments made by second participant after the termination of the virtual meeting. The meeting is a reference point defining a first and second participants. 
Fisher teaches using the analyzing, from the first meeting user notes and second meeting user notes to comparing at least one key element identified. The system compares or analyzes past meetings and current meeting in order to determine their similarity based on topics, subjects lines, captured text and so on, (the system can be configured to perform similarity or relevance analysis on topics, subject lines, captured text, etc., to determine that the key topics discovered from other meetings are similar, paragraph [0015]). The comparison and analysis process take into account the extracted semantic ontologies, tags and keywords that are existed in these meetings, (paragraph [0015]).

Fisher (U.S. 2013/0036117):
[0015] Additionally, the other attendees at the meeting can also be analyzed by the system automatically to identify addition information to process for extracting relevant semantic ontologies, tags, and keywords. For example, prior meetings between the same attendees can be identified. The captured content, the context, and any associated information from these meetings can then be processed during the analysis as well. In some embodiments, processing prior 

2.	Regarding claims 24-25
Claims 24-25 are rejected for the same reasons because depend on the base independent claim 21. (see above response in claim 21).

3.	Regarding claims 26-28
	Claims 26-28 are rejected for the same reasons because depend on the base independent claim 21. (see above response in claim 21).

4.	Regarding claim 29
Claim 29 are rejected for the same reasons because depend on the base independent claim 21. (see above response in claim 21).












An Appeal Conference was holding on Thursday 09-September-2021, at 10:30AM EST. Agreement was reached to proceed to the Board of Appeals and Interference.
Respectfully submitted,

1/6/2022
/BINH V HO/Primary Examiner, Art Unit 2152                                                                                                                                                                                                                                                                                                                                                                                                                

Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),